Exhibit 10.3
 
MASTER LOAN AND SECURITY AGREEMENT
(IB/Fully Amortized)
The undersigned debtor, meaning all debtors jointly and severally (“Debtor”) to
secure the obligations set forth herein, grants to General Electric Capital
Corporation (with its successors and assigns, “Lender”) under the terms and
provisions of this agreement (together with all schedules, addenda and
amendments, this “Agreement”) a security interest in all property described in
any Schedule A executed by Debtor and Lender (“Schedule A”) together with all
present and future accessions, attachments, accessories, replacement parts,
repairs and additions or substitutions thereto (collectively, the “Equipment”).
Any advance under this Agreement shall be evidenced by a Schedule A and Debtor’s
payment obligations shall be as set forth in such Schedule A. Each such
Schedule A is a separate loan and security agreement incorporating, except as
specifically agreed upon by Debtor and Lender in such Schedule A, all of the
terms and provisions of this Agreement. Lender may make, or decline to make, any
additional advances under this Agreement in its sole discretion and any past
advances shall not be construed as an agreement to make any future advances. Any
advance made pursuant to this Agreement will be an extension of credit
exclusively for business or commercial purposes (excluding agricultural use) and
no proceeds of any advance shall be used for any personal, family or household
purpose. All payments shall be made at such place as Lender may designate in
writing.
1.0 THE EQUIPMENT
1.1 Disclaimer. LENDER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AS TO THE QUALITY, WORKMANSHIP, DESIGN, MERCHANTABILITY, SUITABILITY,
OR FITNESS OF THE EQUIPMENT FOR ANY PARTICULAR PURPOSE, OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED. Debtor’s obligations
hereunder are absolute and unconditional notwithstanding the existence, location
or condition of any item of Equipment or its suitability for use in Debtor’s
business.
1.2 Equipment Receipt and Use. By executing a Schedule A describing any
Equipment, Debtor warrants and agrees that: the proceeds of the loan and the
Equipment will be used solely for business and commercial purposes; the
Equipment is free from and will be kept free from all liens, claims, security
interests and encumbrances other than that created hereby; Debtor will not,
without Lender’s prior written consent, sell, rent, lend, encumber, pledge,
transfer, secrete or otherwise dispose of any of the Equipment, nor will Debtor
permit any such act; the Equipment will be maintained in good operating
condition, repair and appearance, and will be used and operated with care, only
by qualified personnel in the regular course of Debtor’s business; the Equipment
shall remain personal property and not become part of any real property
regardless of the manner of affixation; Lender may inspect the Equipment and all
books and records relating to the Equipment or Debtor’s performance under this
Agreement at all reasonable times and from time to time; the Equipment will be
kept at Debtor’s place of business which is indicated immediately below Debtor’s
signature and will not be removed from said location without the prior written
consent of Lender, except that an item of Equipment may be used away from said
location in the regular course of Debtor’s business provided that (a) such item
is not removed from the United States (except for occasional use in Canada), and
(b) if such item is not returned to said location within 30 days, Debtor will
immediately upon Lender’s request and each 30 days thereafter until the item is
returned report the then current location thereof to Lender in writing.
1.3 Insurance. Debtor shall at all times bear all risk of loss of, damage to or
destruction of the Equipment, and shall notify Lender if any of the Equipment is
lost, damaged or destroyed. Debtor agrees to maintain insurance on the Equipment
for the actual cash value thereof and for the life of this Agreement, covering
all risks of physical loss or damage and such other risks as Lender may require,
in form and amount and with insurers chosen by Debtor and satisfactory to
Lender. Debtor agrees to deliver promptly to Lender certificates or, if
requested, policies of insurance satisfactory to Lender, each with a standard
long-form loss-payable endorsement naming Lender or its assigns as loss-payee as
their interests may appear. Each policy shall provide that Lender’s interest
therein will not be invalidated by the acts, omissions or neglect of anyone
other than Lender, and shall provide that coverage may not be canceled or
altered by the insurer except upon 30 days prior written notice to Lender.
Lender’s acceptance of policies in lesser amounts or risks will not be a waiver
of Debtor’s foregoing obligation. Debtor assigns to Lender all proceeds of any
physical damage insurance maintained by Debtor with respect to the Equipment and
any and all returned premiums, up to the amount owing hereunder by Debtor.
Debtor directs all insurers to pay such proceeds directly to Lender and
authorizes Lender to endorse Debtor’s name to all remittances without the
joinder of Debtor.

 



--------------------------------------------------------------------------------



 



1.4 Compliance With Law. Debtor shall comply with all laws, rules and
regulations applicable to Debtor and/or the operation of the Equipment,
including without limitation, the USA PATRIOT Act and all laws, rules and
regulations relating to import or export controls, anti-money laundering and
terrorist financing.
2.0 SECURITY INTEREST
2.1 Security Interest. Debtor hereby grants Lender a first priority security
interest in the Equipment to secure (a) payment of the principal, interest and
all other amounts due under this Agreement or under any Schedule A, promissory
note or other documents executed in conjunction with this Agreement and/or any
such Schedule A and all other obligations of Debtor to Lender under this
Agreement or such Schedules A, promissory notes or other documents, and (b) the
payment and performance of all debts, liabilities and obligations of Debtor of
every kind and character whether now existing or hereafter arising, to Lender or
Lender’s Affiliates, whether under this Agreement or any other agreement
(“Liabilities”). For the purposes of this Agreement, an “Affiliate” of any party
means and includes any direct or indirect parent, subsidiary or sister entity of
that party and any successor or assign of any of them. Any sums at any time
owing to Debtor and in the possession of Lender or any such Affiliate shall
secure the Liabilities of Debtor to Lender and any Affiliate of Lender. Upon any
assignment of this Agreement by Lender, the security interests granted herein
will be assigned to and inure to the benefit of such assignee and the Affiliates
of such assignee. The security interests granted herein shall continue to be
effective regardless of any retaking or redelivery of the Equipment to Debtor.
2.2 Perfection and Preservation of Security Interest. Debtor agrees, at its own
cost and expense: to do everything necessary or desirable to perfect and
preserve the security interests of Lender obtained hereunder; to extinguish or
defend any action, proceeding or claim affecting the Equipment; and to pay
promptly any taxes, assessments, license fees and other public or private
charges when levied or assessed against the Equipment or this Agreement. Debtor
authorizes Lender or any officer, employee or designee of Lender to file a
financing statement describing the Equipment for itself and as representative of
its Affiliates. Debtor agrees to execute and deliver to Lender, upon Lender’s
request, such documents, records and assurances as Lender deems necessary or
advisable to confirm or perfect the security interest in the Equipment and
Lender’s rights hereunder.
2.3 Location of Debtor. (i) If Debtor is a registered organization, its state of
organization is in the state set forth immediately below its signature on the
last page of this Agreement and Debtor agrees that it will not change its form
or state of organization without 30 days prior written notice to Lender. (ii) If
Debtor is an individual, his/her principal place of residence is at the address
set forth immediately below his/her signature on the last page of this Agreement
and, if Debtor changes Debtor’s principal residence, Debtor will notify Lender
in writing of a change in his/her principal place of residence within 30 days of
such change. Debtor agrees to reimburse Lender for all costs incurred by Lender
related to any such change.
3.0 ACCOUNT MANAGEMENT AND PAYMENT PROCESSING
3.1 Application of Payments. All payments made by Debtor to Lender pursuant to
this Agreement may be applied by Lender, in its sole discretion, first to
delinquency charges, interest and other such charges due hereunder, then to
principal due hereunder, and then to any other Liabilities due and owing. Debtor
waives any right it may have to direct the application of any payments made by
it to Lender, and Lender may at its option offset and deduct any liability or
obligation of Debtor from any or all sums owed by it to Debtor.
3.2 Debit Transactions. Lender or any other holder of this Agreement
(collectively “Holder”) may but shall not be required to offer Debtor the option
of paying any of Debtor’s obligations to Holder through printed or electronic
checks, drafts or charges (“Debit Transactions”). Each such Debit Transaction
may be orally authorized by Debtor, any representative or officer of Debtor or
any other party having access to or control of the account upon which the Debit
Transaction is to be charged. Debtor authorizes Holder or any officer, employee
or designee of Holder to initiate Debit Transactions from Debtor’s account in
the orally authorized amount plus the Holder’s then Debit Transaction Fee. This
authorization may be canceled at any time by Debtor giving at least three
business days’ prior written notice to Debtor’s bank and Holder. Debtor
authorizes Holder to substitute a Debit Transaction for any check or other
remittance submitted by Debtor in the amount of that remittance. Payment by
Debit Transactions is not required by Lender nor is its use a factor in the
approval of credit.
3.3 Acceptable Forms of Payment/Payment Processing. Credit to Debtor’s account
may be delayed if payment is (a) not received at the address indicated on the
related invoice or (b) not accompanied by Debtor’s invoice number. Preferred
forms of payment include direct debit, wires, company checks and certified
checks. Payment in any other form may delay processing or be returned to Debtor.
Delayed credit may cause Debtor to incur a late payment fee. All credit for
payments of Debtor’s account are subject to final payment by the institution on
which the item of payment was drawn. Debtor hereby agrees that any payment,
other than a Disputed Payment, made by Debtor by remittance and received by
Lender at an address other than the address specified on the related invoice may
be replaced, at the Holder’s option, by the Holder with a substitute written or
electronic instrument of equal amount and presented to Debtor’s financial
institution for payment from the account referenced on the remittance from
Debtor.

2



--------------------------------------------------------------------------------



 



3.4 Returned Payments. If a check, draft or other remittance sent by Debtor or a
Debit Transaction authorized by Debtor is returned unpaid or rejected for any
reason other than the lack of a proper endorsement by Lender, the application of
such payment to Debtor’s Liabilities will be reversed and Debtor shall
immediately pay Lender the amount of such returned payment, plus any delinquency
charge accruing as the result of the reversal of any such payment. Debtor shall
further pay Lender any amount charged to Lender by any depositary institution
because of such return and an additional handling charge in the amount of $20,
or if applicable law limits or restricts the amount of such reimbursement and/or
handling charge, the amounts chargeable under this provision will be limited
and/or restricted in accordance with applicable law.
3.5 Authorization to Share Information. Lender may receive from and disclose to
any Affiliate of Lender, the seller or manufacturer of any Equipment, any
guarantor of the obligations of Debtor under this Agreement (a “Guarantor”) or
other party having a disclosed or undisclosed obligation related to the
Liabilities or Equipment, or any potential purchaser, participant or investor in
Debtor’s Liabilities or any assignee or affiliate of any of them and any credit
reporting agency (collectively, the “Entity”), for any purpose, information
about Debtor’s accounts, credit application and credit experience with Lender or
any Entity. Debtor authorizes any Entity to release to Lender or any Affiliate
of Lender any information related to Debtor’s accounts, credit experience and
account information regarding Debtor. This shall be continuing authorization for
all present and future disclosures of Debtor’s account information, credit
application and credit experience on Debtor made by Lender, or any Entity.
3.6 Maximum Interest Rate. The parties hereto intend to comply with any
applicable usury laws and, accordingly, agree that, any provisions in this
Agreement to the contrary notwithstanding, this Agreement (including any
Schedule A or note related hereto) shall in no event require the payment or
permit the collection of interest or any amount in the nature of interest or
fees (collectively “Interest Amount”) in excess of the maximum amount permitted
by applicable law as now or hereafter construed by a court of competent
jurisdiction. If any such excess Interest Amount is contracted for, charged or
received pursuant to this Agreement, or if all of the principal balance under
this Agreement shall be prepaid, so that under any of such circumstances the
Interest Amount contracted for, charged or received shall exceed the maximum
amount of interest permitted by applicable law as so construed, then in such
event any such excess which may have been collected shall, at Lender’s option,
either be credited to the unpaid principal balance of the loan as a prepayment
of principal, without any prepayment fee, or refunded to Debtor, and the
effective interest rate (taking into account all Interest Amounts) shall
automatically be reduced to the maximum lawful rate allowed under applicable law
as now or hereafter construed by a court of competent jurisdiction. Without
limiting the foregoing, all calculations of the interest rate (taking into
account all Interest Amounts) contracted for, charged or received with respect
to this Agreement which are made for the purpose of determining whether such
rate exceeds the maximum lawful rate, shall be made, to the fullest extent
permitted by applicable law, by amortizing, prorating, allocating and spreading
in equal parts during the period of the full stated term of the indebtedness,
all Interest Amounts at any time contracted for, charged to or received from
Debtor in connection with such indebtedness.
4.0 PERFORMANCE BY LENDER
4.1 Performance. If Debtor fails to perform any of its obligations hereunder,
Lender may, but shall not be obligated to, perform the same for the account of
Debtor to protect the interest of Lender or Debtor or both, at Lender’s option.
Debtor shall immediately repay to Lender any amounts paid by Lender together
with interest thereon at the rate payable upon acceleration of Debtor’s
obligations under this Agreement. Performance by Lender will not constitute a
waiver of any default by Debtor.
4.2 Power of Attorney. DEBTOR HEREBY APPOINTS LENDER OR ANY OFFICER, EMPLOYEE OR
DESIGNEE OF LENDER AS DEBTOR’S ATTORNEY-IN FACT TO, IN DEBTOR’S OR LENDER’S
NAME: (a) PREPARE, EXECUTE AND SUBMIT ANY NOTICE OR PROOF OF LOSS IN ORDER TO
REALIZE THE BENEFITS OF ANY INSURANCE POLICY INSURING THE EQUIPMENT;
(b) PREPARE, EXECUTE AND FILE ANY AGREEMENT, DOCUMENT, FINANCING STATEMENT,
TITLE APPLICATION, INSTRUMENT (OR ANY OTHER WRITING OR RECORD) THAT, IN LENDER’S
OPINION, IS NECESSARY TO PERFECT AND/OR GIVE PUBLIC NOTICE OF THE INTERESTS OF
LENDER IN ANY EQUIPMENT; AND (c) ENDORSE DEBTOR’S NAME ON ANY REMITTANCE
REPRESENTING PROCEEDS OF ANY INSURANCE RELATING TO THE EQUIPMENT OR THE PROCEEDS
OF THE SALE, LEASE OR OTHER DISPOSITION OF THE EQUIPMENT (WHETHER OR NOT THE
SAME IS A DEFAULT HEREUNDER). This power is coupled with an interest and is
irrevocable as long as any Liabilities remain unpaid.

3



--------------------------------------------------------------------------------



 



5.0 DEFAULT AND REMEDIES
5.1 Events of Default. Time is of the essence. An event of default shall occur
if: (a) Debtor fails to pay when due any amount owed by it to Lender or any
Affiliate of Lender under this Agreement (including any Schedule A or note
related hereto); (b) Debtor or a Guarantor fails to pay any Liabilities when due
to Lender or any Affiliate of Lender or is otherwise in default under any other
document, agreement or instrument; (c) Debtor or a Guarantor defaults under the
terms of any secured indebtedness or indebtedness of a material amount to any
other party; (d) Debtor or a Guarantor fails to perform or observe any other
term or provision to be performed or observed by it hereunder or under any other
instrument or agreement furnished by Debtor or a Guarantor to, or otherwise
acquired by, Lender or any Affiliate of Lender; (e) (i) Debtor or a Guarantor
becomes insolvent, ceases to do business as a going concern, makes an assignment
for the benefit of creditors, or takes advantage of any law for the relief of
debtors, or (ii) a petition in bankruptcy or for an arrangement, reorganization,
or similar relief is filed by or against Debtor or a Guarantor, or (iii) any
property of Debtor or a Guarantor is attached, or a trustee or receiver is
appointed for Debtor or a Guarantor or for substantial part of its property, or
Debtor or a Guarantor applies for such appointment; (f) any of the Equipment is
lost or destroyed, (g) there shall occur an appropriation, confiscation,
retention, or seizure of control, custody or possession of any Equipment by any
governmental authority, governmental agency or instrumentality (such entities,
agencies and instrumentalities, collectively, “Governmental Authority”);
(h) Debtor or anyone in the control, custody or possession of any Equipment is
accused, alleged or charged by any Governmental Authority to have used any
Equipment in connection with the commission or any crime (other than a
misdemeanor moving violation); (n) there shall be a material adverse change in
any of the (i) condition (financial or otherwise), business performance,
prospects, operations or properties of Debtor or a Guarantor, (ii) legality,
validity or enforceability of this Agreement, (iii) perfection or priority of
the lien granted in favor of Lender pursuant to this Agreement, or (iv) ability
of the Debtor to repay the indebtedness or perform its obligations under this
Agreement; (o) rights and remedies of Lender under this Agreement are impaired;
(p) there shall be a death of majority owner of Debtor or a Guarantor, or there
shall be a death of the Debtor or a Guarantor, if an individual; or (q) there
shall be any lien, claim or encumbrance on any of the Equipment except in favor
of Lender or as otherwise granted herein.
5.2 Remedies. Upon the occurrence of an event of default, and at any time
thereafter as long as the default continues, Lender may, at its option, with or
without notice to Debtor (i) declare this Agreement to be in default,
(ii) declare the indebtedness hereunder (including any Schedule A or note
related hereto) to be immediately due and payable, (iii) declare all other debts
then owing by Debtor to Lender or any Affiliate of Lender to be immediately due
and payable, and (iv) exercise all of the rights and remedies of a secured party
under the Uniform Commercial Code and any other applicable laws, including the
right to require Debtor to assemble the Equipment and deliver it to Lender at a
place to be designated by Lender and to enter any premises where the Equipment
may be without judicial process and take possession thereof. Any property other
than Equipment that is in or upon the Equipment at the time of repossession may
be taken and held without liability. Any requirement that Lender give reasonable
notice regarding the sale or other disposition of Equipment will be met if such
notice is mailed to Debtor at its last known address at least ten days before
such sale or other disposition. Lender may dispose of any Equipment at a public
or private sale or at auction. Lender may buy at any sale and become the owner
of the Equipment. Debtor agrees that Lender may bring legal proceedings to
enforce the payment and performance of Debtor’s obligations hereunder in any
court in the State shown in Lender’s address set forth herein, and service of
process may be made upon Debtor by mailing a copy of the summons to Debtor at
its address shown herein. Debtor shall also pay to Lender all expenses of
retaking, holding, preparing for sale, selling and the like, including without
limitation (a) the reasonable fees of any attorneys retained by Lender, and
(b) all other legal expenses incurred by Lender. Debtor agrees that Debtor is
liable for any deficiency remaining after any disposition of Equipment after
default. Lender may sell the Equipment without giving any warranties as to the
Equipment. Lender may disclaim any warranties of title, possession, quiet
enjoyment, or the like. This procedure will not be considered to adversely
affect the commercial reasonableness of any sale of the Equipment.
5.3 Acceleration Interest. Debtor agrees to pay Lender, upon acceleration of the
above indebtedness, interest on all sums then owing hereunder at the rate of 1
1/2% per month if not prohibited by law, otherwise at the highest rate Debtor
can legally obligate itself to pay or Lender can legally collect.

4



--------------------------------------------------------------------------------



 



6.0 PREPAYMENT
6.1 Partial Prepayment. Debtor does not have the right to prepay only a portion
of the balance of any Schedule A prior to maturity. (a) If there are several
units subject to this Agreement and Lender requires (as a result of a casualty
loss) or permits all indebtedness that relates to a specific unit to be paid in
full, Lender will apply the proceeds identified as relating thereto to the
balance due under this Agreement and reschedule the remaining indebtedness under
this Agreement over the then remaining term. (b) If Lender receives one or more
remittance(s) in an aggregate amount in excess of the amounts then due and
unpaid under this Agreement (“Excess Remittances”) (other than as indicated in
6.1(a) above) at a time when any amount is past due under another agreement
between Debtor and Lender, Lender may apply any portion of such excess to the
payments then due or past due under the other agreement. (c) If Lender receives
one or more Excess Remittances (other than as indicated in 6.1(a) or 6.1(b)
above), Lender may, at its option, (x) apply the excess amount to the balance
due under this Agreement in any manner selected by Lender, or (y) return such
excess amount to Debtor at its last known address.
6.2 Prepayment in Full. Debtor has the right at any time, so long as Debtor is
not in default hereunder, to prepay the indebtedness under this Agreement in
full (but not in part) all indebtedness under one or more Schedules A selected
by Debtor. For each Schedule A prepaid in full prior to the last twelve months
of the term thereof (as originally scheduled or if extended, as extended),
Debtor shall pay a prepayment processing fee equal to the lesser of (a) (x) 1%
of the originally scheduled balance outstanding as of the date of prepayment
(without giving effect to any prior prepayments) multiplied by (y) the number of
full twelve-month periods remaining until the originally scheduled or later
extended due date of the final installment payable thereunder as of prepayment,
and (b) the maximum prepayment and/or acquisition charge allowed by applicable
law. All accrued and unpaid late charges and other amounts chargeable to Debtor
under the Schedule A prepaid in full and under this Agreement will be payable
immediately upon such prepayment.
7.0 ASSIGNMENT AND GENERAL PROVISIONS
7.1 Chattel Paper. The only copy of this Agreement or any Schedule A that
constitutes “Chattel Paper” for all purposes of the Uniform Commercial Code is
the copy marked “ORIGINAL FOR GE CAPITAL” which is delivered to and held by GE
Capital.
7.2 Assignment and Waiver. Neither this Agreement nor any Schedule A may not be
assigned by Debtor without the prior written consent of Lender. Lender may sell,
transfer or assign any or all rights under this Agreement or any Schedule A or
sell participations herein without notice to, acknowledgment of, or consent from
Debtor. Debtor hereby (a) consents to such assignment or participation and
agrees not to assert against Lender or any such assignee or participant any
claims, counterclaims, claims in recoupment, abatement, reduction, defenses, or
set-offs for breach of warranty or for any other reason which Debtor could
assert against Lender, any such assignee or participant or the manufacturer of
the Equipment, except defenses which cannot be waived under the Uniform
Commercial Code; and (b) agrees to make and/or settle any and all claims with
regard to the Equipment directly and exclusively against and with the
manufacturer. Debtor agrees that no assignee or participant will have any
obligations or liabilities under this Agreement or such Schedule A to Debtor or
to any other person by reason of any assignment or participation. Debtor hereby
waives any right of set-off Debtor may now or hereafter have against Lender or
any assignee of or participant in this Agreement or such Schedule A. Upon
Lender’s assignment of Lender’s entire interest in this Agreement or any
Schedule A, Lender shall be relieved, from and after the date of such
assignment, of any liability for the performance of any obligation of Lender
contained in this Agreement or such Schedule A or any document executed in
conjunction with this Agreement.
7.3 General. (a) Waiver of any default shall not be a waiver of any other
default. (b) All of Lender’s rights are cumulative and not alternative. (c) No
waiver or change in this Agreement (including any Schedule A or note related
hereto) shall bind Lender unless in writing signed by one of its authorized
representatives. (d) Any provision hereof contrary to, prohibited by or invalid
under applicable laws or regulations shall be inapplicable and deemed omitted
herefrom, but shall not invalidate the remaining provisions hereof. (e) Debtor
authorizes Lender to correct patent errors herein and to make changes to this
Agreement or to any related schedule that benefit Debtor. In addition, if the
funding amount Debtor requests Lender to disburse exceeds the principal portion
of the Total Amount (as defined in any Schedule A) due to changes in calculation
of taxes, configuration of the Equipment or other factors affecting the cost of
the Equipment, and if such an increase is within the limits of Lender’s credit
approval, Debtor authorizes Lender, upon written notice to Debtor, to increase
the principal portion of the Total Amount by not more than fifteen percent and
adjust the installment amounts payable under the Schedule A accordingly. (f) Any
captions to the provisions of this Agreement are for convenience only and do not
limit or affect the application or interpretation of this Agreement. (g) All of
the terms and provisions of this Agreement shall apply to and be binding upon
Debtor and its heirs, personal

5



--------------------------------------------------------------------------------



 



representatives, successors and assigns and shall inure to the benefit of Lender
and its successors and assigns. (h) The acceptance by Lender of any remittance
from a party other than Debtor shall in no way constitute Lender’s consent to
the transfer of any of the Equipment to such party. (i) Debtor represents and
warrants that there is no material pending or threatened investigation by any
governmental authority, litigation or other legal proceeding. (j) So long as any
of the Liabilities remains unpaid or unperformed, Debtor will provide Lender
with such financial information as Lender may reasonably request, including
copies of Debtor’s financial statements within 30 days of the end of each of
Debtor’s fiscal quarters and within 90 days after the end of each of Debtor’s
fiscal years. Such financial statements shall be prepared in accordance with
GAAP and on the same basis (reviewed, audited, etc.) as Debtor’s financial
statements are currently prepared unless advised by Lender otherwise, at which
time Debtor will comply with Lender’s request. Debtor represents and warrants
that all financial statements delivered will present fairly the financial
condition and results of operations and cash flows of the Debtor as of the dates
thereof and for the periods then ended. (k) Lender may pay fees to or receive
fees from the seller or manufacturer of the Equipment, a broker, or other third
party in connection with this Agreement. Such fees may affect the rate, terms
and Debtor’s total cost hereunder. (l) Debtor hereby agrees to indemnify, defend
and hold harmless Lender and its Affiliates and respective principals,
directors, officers, employees, representatives, agents and third-party advisors
from and against any and all losses, disputes, claims, expenses (including,
without limitation, legal expenses), damages and liabilities of whatsoever kind
and nature arising out of, in connection with, or relating to the Equipment,
this Agreement or any other document related hereto. If allowed by law, the
legal expenses shall include the amount of any flat fee, retainer, contingent
fee or the hourly charges of any attorney retained by Lender in enforcing any of
Lender’s rights hereunder or in the prosecution or defense of any litigation
related to this Agreement or the transactions contemplated by this Agreement.
This indemnification shall survive the termination or expiration of this
Agreement.
7.4 Additional Covenants and Oral Agreement. THIS WRITTEN AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
7.5 Waiver of Trial By Jury. LENDER AND DEBTOR HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION RELATING TO THIS AGREEMENT. LENDER AND DEBTOR HEREBY, FOR
THEMSELVES, THEIR SUCCESSORS AND ASSIGNS, WAIVE ANY RIGHT TO SUE FOR OR COLLECT
FROM THE OTHER PARTY ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY CHARACTER AS A RESULT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ENFORCEMENT BY
EITHER PARTY OF ITS RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT THAT ANY
SUCH DAMAGES ARE PROVEN TO BE THE DIRECT RESULT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE OTHER PARTY.
7.6 Governing Law/ Choice of Venue. Anything in this Agreement to the contrary
notwithstanding, the transaction contemplated by this Agreement shall be deemed
approved and entered into within the State of Texas and all credit or other
financial accommodations extended by Lender under this Agreement shall be deemed
extended from and subject to the laws of the State of Texas (without regard to
the conflicts of law principles of such State) regardless of the location of
Debtor or any of the Equipment. Any legal action or proceeding with respect to
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the federal or state courts located in the State of
Texas, and Debtor accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided,
however, that nothing in this Agreement shall limit or restrict the right of
Lender to commence any proceeding in the federal or state courts located in the
state in which the Equipment is located to the extent Lender deems such
proceeding necessary or advisable to exercise remedies available under this
Agreement or to commence legal proceedings or otherwise proceed against Debtor
in any other jurisdiction. Lender and Debtor hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
7.7 Execution and Delivery of Agreement. This Agreement and any Schedule A will
be created and evidenced as follows: (i) we, Lender, will deliver to you, Debtor
(at the e-mail, facsimile or business address you provide to us) an electronic
(e-mail or facsimile) or paper version of each document to be signed by you,
including this Agreement and any schedules, exhibits or related documents (each,
a “Document”); (ii) you will print (if applicable) and manually sign the
signature page and initial the provisions (if the Document includes provisions
requiring your initials) of each such Document and deliver to us by facsimile or
other means the signed Documents; (iii) we will manually sign each signature
page of the Documents so delivered by you (if the Document requires our
signature); and (iv) we will attach each fully signed signature page to a
printed paper copy of the applicable Document. By so signing and transmitting a
Document to us, you confirm your intent to sign such Document and accept its
terms. You acknowledge that we are relying upon your promise that you have not
modified the Document sent to you for signature. We both intend that each
Document produced by this process which contains Lender’s original manual
signature shall be for all purposes (including perfection of security interests
and admissibility of evidence) the sole original authenticated Document. We will
retain each original authenticated Document (as described in the preceding
sentence), which will be conclusively presumed to be identical to the version
signed by you.

6



--------------------------------------------------------------------------------



 



7.8 Delinquency. For each installment under a Schedule A not paid when due,
Debtor agrees to pay Lender a delinquency charge calculated on the amount of
such installment at the rate of 1 1/2% per month for the period of the
delinquency, or, at Lender’s option, 5% of such installment, provided that such
a delinquency charge is not prohibited by law, otherwise at the highest rate
that Debtor can legally obligate itself to pay and/or Lender can legally
collect.
7.9 Payments. All amounts payable under this Agreement are payable at Lender’s
address shown below or at such other address as Lender may specify from time to
time in writing. All written communication concerning disputed amounts,
including any check or other payment instrument that (i) indicates that the
written payment constitutes “payment in full” or is tendered as full
satisfaction of a disputed amount or (ii) is tendered with other conditions or
limitations must be mailed or delivered to us at the address for billing
inquiries shown on the invoice or statement and not to the payment address.
7.10 Capital Markets. DEBTOR HEREBY ACKNOWLEDGES AND AGREES THAT ANY ENTITY THAT
IS AN AFFILIATE, OR SUBSIDIARY OF GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”)
OR ANY OTHER PARTY MAY FROM TIME TO TIME DIRECTLY ENTER INTO AND EXECUTE (AS THE
NAMED LENDER): (I) ANY SCHEDULE A OR OTHER AGREEMENT INCORPORATING THE TERMS OF
THIS AGREEMENT BY REFERENCE (AN “OTHER AGREEMENT”); AND (II) ANY OTHER DOCUMENTS
RELATING TO SUCH OTHER AGREEMENT. IN EACH SUCH SITUATION, THE LENDER UNDER THE
SEPARATE INSTRUMENT OF AGREEMENT RESULTING FROM SUCH OTHER AGREEMENT SHALL BE
THE OTHER LENDER DIRECTLY ENTERING INTO AND EXECUTING SUCH OTHER AGREEMENT OR
(AS THE CASE MAY BE) ANY SUCCESSOR OR ASSIGN OF SUCH ENTITY, AND SUCH OTHER
LENDER SHALL HAVE ALL OF THE RIGHTS OF THE LENDER UNDER THIS AGREEMENT. ANY
SUCCESSOR OR ASSIGN OF SUCH ENTITY MAY APPOINT AGENTS (INCLUDING GECC) TO ACT ON
ITS BEHALF.

7



--------------------------------------------------------------------------------



 



IMPORTANT INFORMATION ABOUT ESTABLISHING A RELATIONSHIP WITH GE CAPITAL
To help the United States Government fight terrorism and money laundering,
Federal law requires us to obtain, verify, and record information that
identifies each person or business that opens an account or establishes a
relationship. What this means for you: when you open an account or establish a
relationship, we will ask for your name, street address, date of birth, and
identification number, such as a social security number or taxpayer
identification number. For businesses, we will ask for the business name, street
address and tax identification number. Federal law requires us to obtain this
information. We may also ask to see your driver’s license or other identifying
documents that will allow us to identify you. We appreciate your cooperation.



Dated: August 12, 2011




General Electric Capital
Corporation
By: /s/ Maria Nejeschleba
Title: Authorized Representative


300 E. Carpenter Freeway
Irving, TX 75062
(City, State and Zip Code)

                       Debtor(s) hereby
acknowledge(s) receipt of an
exact copy of this contract.


Debtor: Choice Environmental Services, Inc.

          By: /s/ Thomas Aucamp
          Title: EVP
State of Organization:
Date of Birth:
                     (individual or sole proprietor)


                     (street address)


                     ,
                     (City, State and Zip Code)
Co-Debtor:
By:
Title:
State of Organization:
Date of Birth:
                     (individual or sole proprietor)


                     (street address)


                     Billing/Invoice Address (if
                     different from above, please
                     complete):


Information. We may also ask to see your driver’s license or other identifying
documents that will allow us to identify you. We appreciate your cooperation.

8



--------------------------------------------------------------------------------



 



SCHEDULE A
TO MASTER LOAN AND SECURITY AGREEMENT
This Schedule A is attached to and incorporated in that certain Master Loan and
Security Agreement dated                       (“Agreement”) between (“Debtor”)
and General Electric Capital Corporation (“Lender”).
1. Equipment Description:
YEAR MAKE      MODEL DESCRIPTION VIN
 
 
 
When not in use, the Equipment will be kept at:
 
 
2. Payment Schedule: Debtor promises to pay Lender Principal plus Interest (the
”Total Amount”) of $           in                       installments as follows:
(a) $                                  on                                  and a
like sum on the like date of each month thereafter until fully paid.
(b) In irregular installments as follows:
 
 
 
 
provided, however, that the final installment will be in the amount of the then
remaining unpaid balance plus any and all other accrued and unpaid sums due
hereunder. All amounts payable under the Agreement are payable as and where
provided herein and in the Agreement.
The Total Amount is calculated based on the assumption that all payments will be
received when due and based on an interest rate of           % per annum based
on a 360-day year of twelve 30-day months. The cost of credit, which includes
interest and the administrative fee of $                     is calculated based
on an interest rate of                     % per annum based on a 360-day year
of twelve 30-day months. Late payments may affect the actual Total Amount
payable due to increased payment of delinquency charges and / or accrued
interest.

 



--------------------------------------------------------------------------------



 



3. Use of Proceeds: Lender is hereby irrevocably authorized and directed to
disburse the proceeds of this Schedule A as follows:
AMOUNT PAYEE (Name and Address)
$
$
$
Lender may disburse the proceeds using checks, drafts, orders, transfer funds,
or any other method or media Lender deems desirable. Disbursement may be made in
Lender’s name on Debtor’s behalf or in Debtor’s name. Disbursements in
accordance with the above instructions or any written supplement to these
instructions will constitute payment and delivery to and receipt by Debtor of
all such proceeds.
4. Delivery and Acceptance of Equipment
(Check Appropriate Provision)
Debtor’s obligations and liabilities to Lender are absolute and unconditional
under all circumstances and regardless of any failure of operation or Debtor’s
loss of possession of any item of Equipment or the cessation or interruption of
Debtor’s business for any reason whatsoever.
     On                      , the Equipment being purchased with the proceeds
of this Schedule A was delivered to Debtor with all installation and other work
necessary for the proper use of the Equipment completed at a location agreed
upon by Debtor; the Equipment was inspected by Debtor and found to be in
satisfactory condition in all respects and delivery was unconditionally accepted
by Debtor.
     The Equipment being purchased with the proceeds of this Schedule A has not
yet been delivered to or accepted by Debtor and, upon delivery, Debtor agrees to
execute such delivery and acceptance certificate as Lender requires.
     All of the Equipment was acquired by Debtor prior to the date hereof and
was previously delivered to and unconditionally accepted by Debtor.
5. Governing Law. THIS SCHEDULE A IS GOVERNED BY THE LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE), BUT ONLY TO
THE EXTENT SUCH LAW IS NOT PREEMPTED BY FEDERAL LAW OR REGULATION.
Dated:
LENDER: General Electric Capital Corporation DEBTOR:
By:                                         By:
Title:                                    Title:

 